 N. L. ATLAS BRADFORD517N. L. Atlas Bradford, Division of N. L. PetroleumServices, Division of N. L. Industries, Inc. and Dis-trict 37, International Association of Machinists andAerospace Workers, AFL-CIO, Petitioner. Case23-RC 4517February 2. 1979DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AN) MEMBkRS J NKINSANtD PNtI LOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 23 on May 19, 1977. an election was con-ducted on July 1, 1977, among the employees in thestipulated unit described below. A corrected tall ofballots furnished the parties showed that, of approxi-mately 235 eligible voters, 219 cast valid ballots, 119of which were for, and 93 against, Petitioner, and 7of which were challenged. Thereafter, the Employertimely filed objections to conduct affecting the re-sults of the election, Petitioner filed a motion to dis-miss and opposition to Employer's objections, andthe Employer filed a response thereto.In accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended.the Regional Director conducted an investigationand, on August 23, 1977, issued and served on theparties his Report and Recommendation on Objec-tions wherein he found Petitioner's motion to dismissto be without merit, recommended that Employer'sObjections 1, 2, 3, 4, 5, 9, 14. 15. 16. 19. and 20 beoverruled, and further recommended that a hearingbe held to resolve the substantial and material issuesof fact and credibility raised in Employer's Objec-tions 6, 7, 8, 10, 11. 12, 13, 17, and 18. On September1, 1977, the Employei timely filed limited exceptionsto the Regional Director's report together with abrief.On February 24, 1978, the Board issued a Decisionand Order Directing Hearing (not reported in vol-umes of Board decisions) in the above-captionedproceeding wherein it ordered that a hearing be heldfor the purposes of receiving evidence to resolve allissues raised by Objections 6. 7. 8. 10. 11, 12. 13. 17.and 18,' and that the Hearing Officer designated toconduct said hearing shall prepare and serve on theparties a report containing resolutions of the credibil-ity of witnesses, findings of fact. and recommenda-tions.t The Board adopted the Regional [)irector' recommendallion rlteril-ing the other objectons240 NLRB No. 77Pursuant to the Board's Order, a hearing was con-ducted by Hearing Officer Theodore Arter who, onJuly 13. 1978, issued his report and recommendationto the Board wherein he recommended that all of theobjections in issue be overruled. Thereafter, the Em-ployer filed exceptions to the Hearing Officer's re-port and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:I. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. Petitioner is a labor organization claiming torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(I) andSection 2(6) and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees constitute an appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding leadmen and quality control inspectors,employed by the Employer at its Houston, Tex-as, location, 7707 Wallisville Road: but exclud-ing all office clerical employees, field service in-spectors (sales service representatives), profes-sional employees, guards and supervisors as de-fined in the Act.5. We agree with the Hearing Officer's dispositionof Objections 8, 10, 11, 12, 13, 17, and 18 and, ac-cordingly, we hereby overrule said objections in theirentirety.2We do not agree with his findings with re-gard to Objections 6 and 7, however, or with his rec-ommendations that these objections be overruled.Objections 6 and 7 concern a reproduced copy ofan official Board document which, the Emploercharges. Petitioner, by its agents, representatives, andsupporters. utilized to create a false impression ofIh e mploN er has ex ceptIed to certain credibhiih resoll lu nsn miade hthe le.arilg Officer. It is the established poich of the Board not I oerrulea learilg Officer's credilhl, resolution unless the clear prepondera;nce ofill , tile relesint eidence consinces us that the resolutions are incorrect1. (- ( itt B/,ie (rpan of Vcntiph. 132 NLRB 481 1957Strllch- /i. (',. 18 N.RB 1359 1961 We find no hbsis for disturbing thecredihihlt resolutl.n In his proceeding Further. e find totall r ithouinierit Ihe mniphl er's illegation of hias nd prejudice on the part of heHearing Officer pon o.r full considera.iin of the record. vIe percelxe noesidence that he [fearing Officer prejudged the cae. nte made preludicial rul-Ings. is Ill.lttiItlse during the hearing. or demno.nlltraled hias .aalinst theErnmpl-oer in hl .llilI.I sls or dcl-iOlrl f he eidenceN. L. ATLAS BRADFORD 517 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth National Labor Relations Board support forPetitioner (Objection 6) and Board condemnation ofthe Employer (Objection 7). The document is aslightly off-centered reproduced copy of a "NoticeTo Employees" issued by an Administrative l.awJudge in an unrelated proceeding. It clearly showsthe Board's emblem and most of its seal and name,and sets forth the unfair labor practices found in thatproceeding which the employer therein agreed not tocommit thereafter. The offending employer's name.however, is scratched out except for the words "&Equipment Co." and the Employer's name substitut-ed therefor. The notice further was altered b hand-penned words at the top averring that "if the NLRBwill stand behind Big 3 they will us too." and byother hand-penned words at the bottom which, whilesomewhat blurred, appear to say "Vote Union." ' Itis undisputed that employee Wilson, an organizingcommitteeman for Petitioner, inserted the name"N. L. Atlas Bradford" for the employer namedtherein, and that organizing committeeman Whiteauthored the alteration at the top of the notice.The Hearing Officer credited White's testimony tothe effect that he posted the notice prior to April 18.1977, when the petition was filed, that the noticeposted by him remained posted for he minimal pe-riod only a day, that he never aw further publicationof the notice, and that the purpose of the notice wasto encourage employees to execute authorizationcards on behalf of Petitioner. The record shows.however, th.a[ White also distributed approximately15 copies of the altered notice to employees and that,according to the undisputed testimony of employeeNeil which was not discredited by the Hearing Offi-cer, a copy of said notice was posted on a plant bath-room door for a period of several weeks shortly be-fore the election.The Hearing Officer found that the off-centeredreproduction of. and the alterations in. the noticecaused it to lose "all character of being an official'Board document.' " that the alteration involving theEmployer's name was "more impish than sinister."and that the defaced notice merely was "an alteredcopy of something, and not an attempt at forgery."thereby precluding the conclusion that the publica-tion of the notice implied that the Board lent its im-HctllI.e of the difficulties experiene d r nl attin nirtenrl I, eploduti IdIlar op\ o lhe nellI.e ith e I handidri t l , linlllnetll. c hl.e clo..C. togl'e .111 .Iora desLriplloll o*f Ihe dogullrenlprimatur and support to Petitioner. He concludedthat there is insufficient evidence to sustain Objec-tions 6 and 7. We do not agree.Contrary to the Hearing Officer, we find that anofficial Board document, albeit physically altered,nevertheless remains an official Board document.The sole question remaining is whether the messageadded thereto created an impression among the em-ployees of Board endorsement of one of the partiesto the election. Here, the notice, which nowhere men-tions Petitioner and from which Petitioner made noeffort to disassociate itself, admittedly was appropri-ated for partisan election purposes by Petitioner'srepresentatives who used it for the dual prupose ofimproperly casting the Employer in an unfavorablelight as a violator of the Act while simultaneouslyadvancing Petitioner's cause by means of mischarac-terizing the document, thereby tending to create theimpression that the Board has abandoned its neutral-ity during the critical election period in favor of Peti-tioner.4We find nothing "impish" in this situation.We find. instead, that such blatant misuse of an offi-cial Board document will not be countenanced anymore than any statement which even implies Boardbias in favor of a party to an election.' and that suchactivities are, and will be. sufficient grounds for set-ting aside an election. Accordingly. we hereby sus-tain Objections 6 and 7 and we shall set aside theelection and direct a second election.ORDERIt is hereby ordered that the election conducted inthis proceeding on July .1977. be, and it hereby is.set aside.I IS I I RI tR ORnDERED that the proceeding hereinbe, and it hereby is, remanded to the Regional Direc-tor for Region 23 for the purpose of conducting asecond election at such time as the Regional Directordeems appropriate.[Direction of Second Election and Ecelsior foot-note omitted from publication.]1.1 Rzll %1 I)c;l,/ i ( h. In, l 215 NLRB 571 (1974): lhtA.g ( vrim/(I ,,'i ,:oi I,I-H tl 'h,t .2l)2 Nl.RB 434 (I973) M emlher Penecilh otlesthlill. il his iev the granl.ell of Ille Petitioner's obiecll;lhle cnduetIc 11o 111 I [ls i ii ihsllIIIIt I 'if Ihe Inlstnt II: plo er's nIlliC for thi of thele it-iItf t o.1i1inl dei llo 1iltitd i1 ti otlitce. iie this crelled the 111-pre ol i ii he lllplo er hd heen found in iolationll oI the \tl h\ the1Board Sase itis. Mettllher P'elllho ould 11ol. II these flacls. haIlc f.ulnd theIc'!illl'. ' e u1) II 1 al j .lCllct1iL le tIiit ice ohblellle ollhlcI .,?, .I , 231 N1 Ri i 1 1977) Meniher l'nello does i1o, 1 rels lit l/ , tttl e dclSrol